Citation Nr: 1439500	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent for a bilateral knee disability based on limitation of motion.

2.  Entitlement to ratings in excess of 10 percent for a bilateral knee disability based on instability prior to May 1, 2010.

3.  Entitlement to compensable ratings for a bilateral knee disability based on instability since May 1, 2010.

2.  Entitlement to initial ratings in excess of 10 percent for a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March to June 2004.

This matter is on appeal from rating decisions in April 2006 and December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a December 2009 decision, the RO assigned separate 10 percent ratings for the Veteran's bilateral knee disability based on instability.  However, in a February 2010 rating decision, the Veteran's rating was reduced to 0 percent, effective May 1, 2010.  Whether the reduction was proper is not before the Board as this was a separate unappealed rating action of the RO.  In any event, the Board finds no basis to find the reduction procedurally invalid.  In this regard, as the Board is addressing the nature and extent of the knee disability during the appeal period, it could impact on the determination to reduce the evaluation.  As a result, the issues have been characterized as above.  The Board will consider the nature and extent of the disabilities during the whole appeal period to insure the correct evaluations has been provided to the Veteran.  In this sense, the reduction will be addressed by the Board.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDINGS OF FACT

1. The Veteran's bilateral knee disability was characterized by stiffness and some weakness; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, or favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees has not been shown.

2.  For the period prior to May 1, 2010, the Veteran's bilateral knee disability has been characterized by slight instability; recurrent subluxation or lateral instability that is "moderate" in nature, or dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint has not been shown.  

3.  For the period since May 1, 2010, recurrent subluxation or lateral instability that is "slight" in nature or dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint has not been shown.  

4.  The Veteran's bilateral hip disability has been characterized by pain upon motion and some stiffness; favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction, limitation of flexion to 30 degrees, or limitation of abduction with motion lost beyond 10 degrees has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 10 percent for a bilateral knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260 (2012).

2.  For the period prior to May 1, 2010, the criteria for ratings in excess of 10 percent for a bilateral knee disability based on instability or injury to the semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2013).

3.  For the period since May 1, 2010, the criteria for compensable ratings a bilateral knee disability based on instability or injury to the semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2013).

4.  The criteria for initial ratings in excess of 10 percent for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs5003, 5250, 5252, 5253 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
Knee Disabilities

The Veteran is seeking increased ratings for her bilateral knee disability.  A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  The Board will address all possibilities.  

The Board first addresses the 10 percent ratings she receives for bilateral patellofemoral syndrome under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  In order to warrant a rating in excess of 10 percent for the Veteran's knees based solely on limitation of motion, the evidence must show: 

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Any combination of limitation of flexion and limitation of extension (providing separate compensable ratings under DCs 5260 and 5261, respectively); or
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). 

See 38 C.F.R. § 4.71a (2013).

In this case, an increased rating is not warranted based on limitation of motion.  Specifically, the Veteran's knees have been examined by VA examiners in August 2005, June 2008, August 2008, October 2009, June 2010, June 2011 and July 2011.  On each occasion, she complained of symptoms such as pain in the legs that can be exacerbated by physical activity, as well as some weakness and stiffness.  However, on no occasion did she demonstrate a limitation of flexion to 30 degrees or extension to 15 degrees.  In fact, on the occasion where her range of motion was most limited, at her VA examination in August 2008, she was limited to only 90 degrees of flexion.  She has exhibited full extension on every occasion, providing highly probative evidence against this claim. 

While the Veteran has claimed to experience pain at 30 to 45 degrees in an outpatient musculoskeletal evaluation in June 2005, the Board is not persuaded that this is an accurate depiction of her limitations.  Specifically, despite her pain, she was still able to achieve at least 110 degrees of flexion, and her ranges of motion were far greater than this on other occasions.  Moreover, as there has been a measurable range of motion on all occasions, ankylosis has not been shown.  Therefore, a rating in excess of 10 percent is not warranted for either knee based on limitation of motion.  

In considering Veteran's disability in terms of range of motion, the Board has included consideration of the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even when considering the points in range of motion where pain begins, it is still well in excess of what is required for an increased rating.  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings she currently receives.  In other words, she would not receive the compensation she currently receives without consideration of pain. 

Next, the Board considers the extent to which a separate compensable rating is warranted for either knee based on instability.  In this regard, the Veteran was in receipt of a 10 percent disability rating for each knee based on instability prior to May 1, 2010, under 38 C.F.R. § 4.71a, DC 5257 (2013).  In order to warrant a rating in excess of 10 percent for a knee disability based on instability prior to that date, the evidence must show: 

* Recurrent subluxation or lateral instability that is "moderate" in nature (20 percent under DC 5257); or 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 

See 38 C.F.R. § 4.71a (2013).  While DC 5257 does not define nonspecific words such as "moderate" or "severe," the Board must instead evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6

Based on the evidence prior to May 1, 2010, a rating in excess of 10 percent is not warranted for either knee.  Specifically, these ratings appear to be based primarily on a June 2008 VA examination noted "slight instability."  However, these observations were not observed at her subsequent August 2008 VA examination, nor were they seen at later VA examinations in August 2008 or October 2009.  Instability has also not been noted during any outpatient evaluations that were conducted at this time.  Moreover, there has never been an indication that there has been any pathology to the semilunar cartridge.  Therefore, ratings in excess of 10 percent based on instability of either knee are not warranted prior to May 1, 2010.  

In a February 2010 rating decision, the Veteran's bilateral 10 percent knee ratings based on instability were reduced to 0 percent, effective May 1, 2010.  In order to warrant a compensable for the knees based on instability since this date, the evidence must show: 

* Recurrent subluxation or lateral instability that is "slight" in nature (10 percent under DC 5257); or 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258) 

See 38 C.F.R. § 4.71a (2013).

Based on the evidence since May 1, 2010, a compensable rating is not warranted for either knee based on instability.  Specifically, when the Veteran underwent VA examinations in June 2010 and July 2011, there were no indications of instability on either occasion.  Moreover, there is no indication of any pathology to the semilunar cartilage.  It is important for the Veteran to understand that a series of VA examinations have confirmed these findings (it was not simply the finding of one examination).  Therefore, ratings in excess of 10 percent prior to May 1, 2010, or compensable ratings since that date, are not warranted based on instability.  

Hip Disabilities

The Veteran is seeking ratings in excess of the 10 percent ratings she receives for a bilateral hip disability under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  In order to warrant a rating in excess of 10 percent, the evidence must show:

* Favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction (60 percent under DC 5250); 
* Limitation of flexion to 30 degrees (20 percent under DC 5252); or 
* Limitation of abduction with motion lost beyond 10 degrees (20 percent under DC 5253). 

See 38 C.F.R. § 4.71a.  For purposes here, the normal ranges of motion of the hip include flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for either hip.  Specifically, she has undergone VA examinations in August 2005, August 2008, June 2010 and July 2011.  On each occasion, the complained of symptoms such as weakness, stiffness locking and fatigueability.  However, on none of these occasions did she exhibit a limitation of flexion to 30 degrees or a limitation of abduction to 10 degrees or less.  While it is true that her abduction was limited by pain to 10 degrees in both hips in August 2005, there was no indication of motion lost beyond 10 degrees.  Moreover, her limitation in terms of abduction was not less than 20 degrees on any subsequent VA examination.  Moreover, given her indicated (albeit limited) range of motion, ankylosis has not been shown.  Therefore a rating in excess of 10 percent is not warranted on these bases.  

Again, in considering Veteran's disability in terms of range of motion, the Board has included consideration of the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings she currently receives.  It is important for the Veteran to understand that if she did not have some problems associated with the hips, there would be no basis for a compensable evaluation, let alone a higher evaluation.  The only question is the level of disability, not if she has a disability. 

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her disability ratings are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  She is not, however, competent to identify a specific level of disability of her service-connected disabilities according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hip and knee disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the many examination reports) directly address the criteria under which these disabilities are evaluated, providing consistent medical evidence against her claims of high probative value. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's service-connected disabilities is not warranted for any period on appeal.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with multiple VA examinations.  

Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

ORDER

Ratings in excess of 10 percent for a bilateral knee disability based on limitation of motion are denied

Ratings in excess of 10 percent for a bilateral knee disability based on instability prior to May 1, 2010 are denied.

Compensable ratings for a bilateral knee disability based on instability since May 1, 2010, are denied.

Initial ratings in excess of 10 percent for a bilateral hip disability are denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


